     Case 3:19-cv-01261-DMS-KSC Document 16 Filed 11/20/20 PageID.182 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JERMAINE ROBERT BLAIR,                        Case No.: 19cv1261 DMS (KSC)
      CDCR #F-81619,
12
                                       Plaintiff,   ORDER (1) ADOPTING REPORT
13                                                  AND RECOMMENDATION, AND (2)
      v.                                            DENYING MOTION TO DISMISS
14
      CORRECTIONAL OFFICER
15
      HERRERA-SALAZAR, et al.,
16                                   Defendant.
17
18         This case comes before the Court on the Magistrate Judge’s report and
19   recommendation (“R&R”) concerning Defendant Herrera-Salazar’s motion to dismiss
20   (ECF No. 10). The Magistrate Judge recommends that the Court deny the motion. No
21   party has filed objections to the R&R, and the time for doing so has expired.
22         Having reviewed de novo the Magistrate Judge's R&R, the Court adopts the R&R in
23   its entirety, and denies the motion to dismiss (ECF No. 10).
24         IT IS SO ORDERED.
25   Dated: November 20, 2020
26
27
28


                                                                               19cv1261 DMS (KSC)
